Citation Nr: 1033001	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  02-17 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for drug and alcohol 
dependence.

2.  Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to May 1981.

This matter came to the Board of Veterans' Appeals (Board) from a 
May 2002 rating decision of a Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for drug and alcohol dependence.  In a March 2006 
decision, the Board denied entitlement to service connection for 
drug and alcohol dependence.  The Veteran filed a timely appeal 
to the United States Court of Appeals for Veterans Claims (Court) 
with regard to the denial of service connection for drug and 
alcohol dependence.  By Order dated in September 2008, the Court 
partially vacated the Board's March 2006 decision which denied 
service connection for drug and alcohol dependence, and remanded 
the case to the Board for compliance with the instructions in the 
August 2008 Motion for Partial Remand.

In such March 2006 decision, the RO also remanded the issue of 
entitlement to service connection for psychiatric disability 
pursuant to 38 C.F.R. § 19.26 and Manlincon v. West, 12 Vet. App. 
238 (1999).  Entitlement to service connection for psychiatric 
disability was denied in a January 2006 RO rating decision.  A 
notice of disagreement was received in February 2006, and per the 
March 2006 Remand, a statement of the case was issued in May 
2007, and a substantive appeal was received in June 2007.

The Board remanded both of these issues on appeal in February 
2009, as was required to provide the Veteran with the opportunity 
to testify before a Board hearing as he had requested.

The Veteran testified at a travel Board hearing in July 2009 
before a Veterans Law Judge who is no longer employed at the 
Board.  In June 2010, the Veteran was notified of this fact and 
was provided with the opportunity to request a new Board hearing 
before another Veterans Law Judge.  In July 2010, the Veteran 
replied with a signed statement indicating that he did not wish 
to appear at a new hearing and desired that the Board consider 
his case on the evidence of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At the Veteran's recent July 2009 Board hearing, the Veteran's 
testimony identified potentially significant outstanding VA 
treatment records that may pertain to this appeal.  The Veteran's 
testimony indicated treatment from the early 1980s onward from VA 
facilities in Menlo Park and Palo Alto, and from the early 1990s 
onward from VA Livermore, Mather Air Field, and VA Sierra 
Foothills.  It appears that not all of these records, 
particularly records from prior to 1998, are currently associated 
with the claims file or established to be unavailable following 
any attempt to obtain them.  The Board does acknowledge that many 
records from 1998 onward are of record, and a negative response 
has been obtained from the VA facility in Mather; however, there 
do not appear to be records or unavailability determinations 
corresponding to treatment records the Veteran has now identified 
from prior to 1998.  The Board must remand so that appropriate 
action to attempt to obtain these records may be completed.  See 
Bell v. Derwinski, 2 Vet.App. 611 (1992) (which held that those 
records in the control of the Secretary (such as documents 
generated by VA) are considered to be constructively before the 
Board and must actually be part of the record on review); see 
also VAOPGCPREC 12-95.

Furthermore, the Board notes that recent case law has held that 
38 C.F.R. § 3.159(c)(4)(C) establishes a low threshold for 
satisfying the requirements to trigger the Secretary's duty to 
assist by providing a medical examination.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Locklear v. Nicholson, 20 Vet. 
App. 410 (2006).  McLendon states that in disability compensation 
(service connection) claims, VA must provide a medical 
examination [for a nexus opinion, as applicable] when there is 
(1) competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 
C.F.R. § 3.159(c)(4)(i).

In this case, the record reflects that the Veteran has been 
diagnosed with at least one current chronic psychiatric 
pathology.  The Veteran, including during his July 2009 hearing 
testimony, asserts that his current chronic psychiatric pathology 
had onset and manifested during service in the form of behaviors 
involving deteriorating service performance and substance abuse; 
aspects of such in-service events and behaviors are 
contemporaneously documented in the claims file.  The Veteran's 
competent testimony at his July 2009 Board hearing indicated that 
he has experienced persistent or recurrent symptoms of his 
currently diagnosed psychiatric pathologies with continuity since 
the time of his military service.  The Board is not competent to 
determine whether there is merit to the Veteran's theory that his 
in-service behaviors show onset or manifestations of his current 
diagnosed psychiatric pathologies, and there is no evidence 
currently of record that provides competent medical/psychiatric 
analysis addressing the issue.

The Board finds that the facts in this case meet the low 
threshold to trigger the Secretary's duty to assist by providing 
a medical examination.  Therefore, the Board must remand this 
matter for such development before proceeding to final appellate 
review.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that there can be service connection 
for compensation for an alcohol or drug abuse disability acquired 
as secondary to, or as a symptom of, his or her service-connected 
disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  
However, the Federal Circuit indicated that veterans could only 
recover if they can 'adequately establish that their alcohol or 
drug abuse disability is secondary to or is caused by their 
primary service-connected disorder.'  Id. at 1381.  The Federal 
Circuit further stated that such compensation would only result 
'where there is clear medical evidence establishing that the 
alcohol or drug abuse disability is indeed caused by a veteran's 
primary service-connected disability, and where the alcohol or 
drug abuse disability is not due to willful wrongdoing.'  Id.

A VA examination with an etiology opinion is thus necessary in 
this case to address the questions of whether the evidence 
supports a finding of onset or manifestations of a chronic 
primary psychiatric disability during the Veteran's military 
service, and whether the Veteran's substance abuse was indeed 
caused by a primary service-related psychiatric disability rather 
than due to willful wrongdoing.

The Veteran's claim of entitlement to service connection for drug 
and alcohol dependence features a theory of entitlement asserting 
that drug and alcohol dependence is secondary to the psychiatric 
pathology for which service connection is sought.  Therefore, the 
issues are inextricably intertwined and final appellate 
adjudication of the issue of entitlement to service connection 
for drug and alcohol dependence must be deferred until such 
adjudication of the claim of entitlement to service connection 
for psychiatric disability may be completed.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to 
request copies of all outstanding relevant 
post-service medical records (not already 
associated with the claims file) from the VA 
facilities identified by the Veteran as 
having provided his post-service medical 
treatment.  These include: from the early 
1980s onward from VA facilities in Menlo Park 
and Palo Alto, and from the early 1990s at VA 
Livermore and VA Sierra Foothills.  If any of 
these records are unavailable, it should be 
noted in the claims file with a formal 
finding of unavailability detailing the 
actions taken in making such determinations.

2.  After completion of the above, the 
Veteran should be scheduled for a VA 
psychiatric examination.  It is imperative 
that the claims file be made available to and 
be reviewed by the examiner in connection 
with the examination.  Any necessary special 
tests should be conducted.  After examining 
the Veteran and reviewing the file, the 
examiner should clearly list all current 
chronic acquired psychiatric disorders 
diagnosed.

The examiner should also respond to the 
following:

a)  With consideration of all evidence, 
including any evidence of behavioral 
changes such as diminished service 
performance and substance abuse during 
service, is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current chronic acquired 
psychiatric disability had onset during 
military service or is otherwise 
etiologically linked to military service?

b)  If any currently diagnosed psychiatric 
diagnosis (other than drug and alcohol 
dependence itself) had onset or is 
etiologically linked to the Veteran's 
service, please answer whether the 
Veteran's history of drug and alcohol 
dependence is secondary to or caused by a 
primary service-connected disorder?  Is 
there a clear medical basis for 
establishing that the alcohol or drug 
abuse pathology is indeed caused by a 
primary service-connected disability and 
not due to willful wrongdoing?

The examiner should furnish a detailed 
rationale for all opinions furnished.
 
3.  After completion of the above and any 
other development which the RO may deem 
necessary, the RO should review the claims 
file and undertake a merits analysis to 
determine if the Veteran's claims can be 
granted.  If any claim on appeal remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


